OPINION — AG — QUESTION(1): DOES THE ASSIGNMENT TO THE BANK NEGATE THE PERSONALTY TAX LIABILITY OF THE LESSOR? — NEGATIVE, QUESTION(2): IF THE BANK IS HOLDING TITLE ON JANUARY 1ST BY ASSIGNMENT TO PERSONALTY SUBJECT TO A LEASE PURCHASE CONTRACT EXECUTED IN LATE DECEMBER, IS THE LESSOR LIABLE FOR THE PERSONALTY TAX? — THE LESSOR ASSIGNOR RETAINS SUFFICIENT TITLE TO BE LIABLE FOR THE TAX ON THE PERSONALTY INVOLVED SUBJECT TO THE PROVISIONS OF 68 O.S. 1965 Supp., 2425 [68-2425](B)  CITE: 68 O.S. 1965 Supp., 2427 [68-2427](A), 68 O.S. 1965 Supp., 2314 [68-2314](B), OPINION NO. 66-264 (BRIAN UPP)